DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 5/28/19 has been considered and placed of record.  The initialed copy is attached herewith.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (US 2012/0299389).
Re claim 1, the reference discloses a wireless transmitting device 100 having, inter alia, a power feeder 190 to transmit power to a wireless power receiving device 200, a detector 112 to detect a wireless device in proximity of the power feeder (mid para 76) for power feeding.
	Re claim 2, the detector 112 having antenna for forming a specific resonance frequency to generate a resonance frequency in the power receiving device 200, a driver (i.e. circuit for controlling characteristic of the resonance frequency (para 74)) and determining part for detecting the presence or absence of the device 200.  (Para 71-76 described power transmission control unit 112 implemented to control the power conversion unit 111 having antenna to generate a different resonance in the mobile device 200.  Furthermore the control unit 112 detecting the presence of the mobile device 200  by monitoring the characteristic of power for forming the wireless power signal which affected the mobile device 200 existing in the active or non-active area via resonance method.).
	Re claim 10, the reference discloses a control circuit having, inter alia, a wireless transmitting device 100 to power a wireless power receiving device 200 wherein the transmitting antenna 111b having a resonant frequency 1116 in the first frequency band and a detecting antenna 2911b having a resonant frequency 2913 in a second frequency band, a first controller 1112 configured to control the first inverter 1112 connected to the transmitting antenna 1111b, a second controller 2913 configured to control a second inverter 2913 connected to the detecting antenna 2911b and a determining part 112 to determine the presence or absence of the device 200.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2012/0299389).
Re claims 3-5, the reference is silent on the method by which the detector is in operation (i.e. prior to start of power, intermittently operated after start of power or temporarily stopped during operation).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected any claimed appropriate detector operation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Re claim 6, the reference does not disclose the frequency band being in the MHz band.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the claimed MHz band, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Re claim 7, the result of the detection can be related via auditory or visual signal (para 81).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JURGOVAN et al. (US 2015/0011160).  
The reference discloses a docking system connectivity controller having, inter alia, a charging stand 102 on which a mobile device 104 is placed; a transmitting antenna (an inherent feature since an antenna having a resonant frequency is needed to transmit power/communication therebetween) (para 37-38), a detector for detecting a mobile device within its proximity (para 170).  See para 170-179.
However it is silent on the location of the transmitting antenna and the drive circuit.  Per the location of the transmitting antenna, it would have been obvious to have placed the antenna directly under/below the charging stand since this location is the closest proximity to the mobile device.  Hence maximum wireless charging power would be available for consumption.  Per the reference silent on the drive circuit, it is well-known to have a drive circuit to drive the transmitting antenna and to generate power in the antenna.  It would have been obvious to have the drive circuit to power wireless transmitting antenna in order to generate power.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087